DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This communication is in response to amendment received on 06/09/2022.
Claims 23 – 46 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 – 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761).
As to claim 23, Kentsch discloses a magnetic field sensor assembly comprising: an angle sensor (2) configured to determine an angle of a magnetic field, a first magnet (4) having a first outward magnetized pole along a first axis away from the angle sensor; a second magnet (4) opposite the first magnetic, the second magnet (4) having a second outward magnetized pole along the first axis away from the angle sensor (2); a third magnet (4) having a first inward magnetized pole along a second axis toward the angle sensor (2); and a fourth magnet (4) opposite the third magnetic, the third magnet (4) having a second inward magnetized pole along the second axis toward the angle sensor, wherein the angle sensor (2) is disposed between the first, second, third and fourth magnets (4) (Fig. 5, Col. 5, lines 15 - 25).

    PNG
    media_image1.png
    1029
    924
    media_image1.png
    Greyscale

Kentsch fails to explicitly disclose a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet.

    PNG
    media_image2.png
    510
    684
    media_image2.png
    Greyscale

Schroeder et al. (hereinafter Schroeder) discloses a magnetic arrangement for an angle encoder including an arc-shaped magnet (142, 142’), (Fig. 10A, Col. 9, lines 11 - 19).
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder including a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet would reduce the magnetic flux leakage and accurately identify the position of the target by providing desired uniform magnetic field.

As to claim 24, Kentsch discloses that the first axis and the second axis are perpendicular to each other (Fig. 5, Col. 5, lines 15 - 25).

As to claim 25, Kentsch discloses that the angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Col. 5, lines 15 - 25).
As to claim 35, Kentsch discloses that the first axis and the second axis are perpendicular to each other (Fig. 5, Col. 5, lines 15 – 25), and the angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Col. 5, lines 15 - 25).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) and further in view of Eriksen et al. (2012/0012700).
As to claim 37, Kentsch discloses a magnetic field sensor assembly comprising: an angle sensor (2) configured to determine an angle of a magnetic field, a first magnet (4) having a first outward magnetized pole along a first axis away from the angle sensor; a second magnet (4) opposite the first magnetic, the second magnet (4) having a second outward magnetized pole along the first axis away from the angle sensor (2); a third magnet (4) having a first inward magnetized pole along a second axis toward the angle sensor (2); and a fourth magnet (4) opposite the third magnetic, the third magnet (4) having a second inward magnetized pole along the second axis toward the angle sensor, wherein the angle sensor (2) is disposed between the first, second, third and fourth magnets (4), wherein the angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Fig. 5, Col. 5, lines 15 - 25).

    PNG
    media_image1.png
    1029
    924
    media_image1.png
    Greyscale


Kentsch fails to explicitly disclose a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet.

    PNG
    media_image2.png
    510
    684
    media_image2.png
    Greyscale

Schroeder et al. (hereinafter Schroeder) discloses a magnetic arrangement for an angle encoder including an arc-shaped magnet (142, 142’), (Fig. 10A, Col. 9, lines 11 - 19).
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder including a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet would reduce the magnetic flux leakage and accurately identify the position of the target by providing desired uniform magnetic field.
However, Kentsch and Schroeder fails to disclose that the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements, (Fig. 4 and Fig. 5-1), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings Schroeder and further in view of the teachings of Eriksen wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements would accurately determine the motion of the target. 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) and Eriksen et al. (2012/0012700), and further in view of Friedrich et al. (9,046,383).
As to claim 44, Kentsch discloses a magnetic field sensor assembly comprising: an angle sensor (2) configured to determine an angle of a magnetic field, a first magnet (4) having a first outward magnetized pole along a first axis away from the angle sensor; a second magnet (4) opposite the first magnetic, the second magnet (4) having a second outward magnetized pole along the first axis away from the angle sensor (2); a third magnet (4) having a first inward magnetized pole along a second axis toward the angle sensor (2); and a fourth magnet (4) opposite the third magnetic, the third magnet (4) having a second inward magnetized pole along the second axis toward the angle sensor, wherein the angle sensor (2) is disposed between the first, second, third and fourth magnets (4), wherein he first axis and the second axis are perpendicular to each other (Fig. 5, Col. 5, lines 15 - 25), he angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Fig. 5, Col. 5, lines 15 - 25).
Kentsch fails to explicitly disclose a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet.  Schroeder et al. (hereinafter Schroeder) discloses a magnetic arrangement for an angle encoder including an arc-shaped magnet (142, 142’), (Fig. 10A, Col. 9, lines 11 - 19).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder including a first arc-shaped magnet, a second arc-shaped magnet, a third arc-shaped magnet and a fourth arc-shaped magnet would reduce the magnetic flux leakage and accurately identify the position of the target by providing desired uniform magnetic field.  Kentsch discloses the sensor to be a magnetoresistive sensor.  However, Kentsch and Schroeder fails to disclose that the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements, (Fig. 4 and Fig. 5-1), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings Schroeder and further in view of the teachings of Eriksen wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements would accurately determine the motion of the target.   Kentsch, Schroeder and Erikson fails to disclose that the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location. However Fredrich discloses that the first plurality of magnetoresistance elements comprises a first magnetoresistance element (160a) and a second magnetoresistance element (160b) located at a first location, and a third magnetoresistance element (106e) and a fourth magnetoresistance element (160f) located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element (160c) and a sixth magnetoresistance element (160d) located at a third location and a seventh magnetoresistance element (160g) and an eighth magnetoresistance element (160h) located at a fourth location (Fig. 13A).  
   Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and Eriksen and further in view of the teachings of Fredrich wherein the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location would enhance the speed of the processing electronics.

Claim(s) 32 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) as applied to claim 23 above, and further in view of Friedrich et al. (9,046,383).

As to claim 32, Kentsch and Schroeder fails to disclose that the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle.  Friedrich et al. (hereinafter Friedrich) discloses systems and methods that use magnetic field sensors to identify positions of a gear shift lever wherein the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle (Fig. 13A, Col. 3, lines 12 – 25, Col. 30, lines 39 - 42). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view Schroeder and further in view of the teachings of Friedrich wherein a plurality of magnetoresistance elements arranged in a circle would accurately identify the position of the target.

As to claim 33, Kentsch and Schroeder fails to disclose that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements.  Friedrich discloses that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements (Col. 18, lines 57 - 63).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings Schroeder and further in view of the teachings of Friedrich wherein the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements would accurately identify the position of the target.

Claim(s) 26, 27, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) as applied to claim 23 above, and further in view of Eriksen et al. (2012/0012700).

As to claims 26 and 27, Kentsch discloses the sensor to be a magnetoresistive sensor.  However, Kentsch and Schroeder fails to disclose that the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements, (Fig. 4 and Fig. 5-1), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings Schroeder and further in view of the teachings of Eriksen wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements would accurately determine the motion of the target. 

As to claim 34, Kentsch and Schroeder fails to disclose that the angle sensor comprises a bridge comprising magnetometers.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the angle sensor (60) comprises a bridge comprising magnetometers (80), (Fig. 4), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and further in view of the teachings of Eriksen wherein the angle sensor comprises a bridge comprising magnetometers would simplify the processing electronics. 
As to claim 36, Kentsch discloses that the first axis and the second axis are perpendicular to each other (Fig. 5, Col. 5, lines 15 – 25), and the angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Col. 5, lines 15 - 25).  However, Kentsch and Schroeder fails to disclose that the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements, (Fig. 4 and Fig. 5-1), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings Schroeder and further in view of the teachings of Eriksen wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements would accurately determine the motion of the target. 

Claims 28 – 30, 38 – 40 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) and further in view of Eriksen et al. (2012/0012700) as applied to claim 26 above, and further in view of Friedrich et al. (9,046,383).
As to claims 28 – 30, 38 – 40 and 45, Kentsch, Schroeder and Erikson fails to disclose that the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location.
 However Fredrich discloses that the first plurality of magnetoresistance elements comprises a first magnetoresistance element (160a) and a second magnetoresistance element (160b) located at a first location, and a third magnetoresistance element (106e) and a fourth magnetoresistance element (160f) located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element (160c) and a sixth magnetoresistance element (160d) located at a third location and a seventh magnetoresistance element (160g) and an eighth magnetoresistance element (160h) located at a fourth location (Fig. 13A).  

    PNG
    media_image3.png
    478
    604
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and Eriksen and further in view of the teachings of Fredrich wherein the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location would enhance the speed of the processing electronics.

Claims 31, 41 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) and further in view of Eriksen et al. (2012/0012700) as applied to claims 26, 37 and 44 above, and further in view of Shirai et al. (6,550,150).
As to claims 31, 41 and 46, Kentsch, Schroeder and Erikson fail to disclose that the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements.
Shirai et al. (hereinafter Shirai) discloses a rotary encoder wherein the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements (Fig. 4, 5), (Col. 5, line 61 – Col. 6, line 9, Col. 6, lines 27 - 40).
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and Eriksen and further in view of the teachings of Shirai wherein the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements would enhance the speed of the processing electronics.

Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Schroeder et al. (6,489,761) and Eriksen et al. (2012/0012700) and further in view of Friedrich et al. (9,046,383).
As to claim 42, Kentsch, Schroeder and Eriksen fails to disclose that the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle.  Friedrich et al. (hereinafter Friedrich) discloses systems and methods that use magnetic field sensors to identify positions of a gear shift lever wherein the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle (Fig. 13A, Col. 3, lines 12 – 25, Col. 30, lines 39 - 42). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and Eriksen and further in view of the teachings of Friedrich wherein a plurality of magnetoresistance elements arranged in a circle would accurately identify the position of the target.
As to claim 43, Kentsch, Schroeder and Eriksen fails to disclose that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements.  Friedrich discloses that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements (Col. 18, lines 57 - 63).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Schroeder and Eriksen and further in view of the teachings of Friedrich wherein the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements would accurately identify the position of the target.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 - 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858